DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/1/2021 that has been entered, wherein claims 1-14 and 21-26 are pending and claims 15-20 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
 
Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 3/1/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 2010/0006989 A1) in view of Jain et al. (US 2012/0112343 A1) of record.
Regarding claim 1, Dalal teaches a stack structure(Please see examiner annotated Fig. 8) comprising: 
a pad implemented on a substrate(12), the pad including a first stack(32, 23,20, 18) including a first metal layer(33 in first stack, ¶0019)  and a second stack(32, 24,20, 18) 

    PNG
    media_image1.png
    367
    766
    media_image1.png
    Greyscale


Dalal does not disclose a passivation layer(70, ¶0026)  including second portions, the second portion implemented over the upper metal layer(61, ¶0026,  ¶0021) , the second portion of the passivation layer(70, ¶0026)  including a pattern defining a plurality of openings in the second portion of the passivation layer(70, ¶0026)  within a 

Jain teaches a stack structure(Fig. 2E) comprising  a passivation layer(2006, 2110, ¶0017) including second portions(2110, ¶0017), the second portion(2110, ¶0017) of the passivation layer(2006, 2110, ¶0017) including a pattern(Fig. 4D) defining a plurality of openings(3404) in the second portion(2110, ¶0017) of the passivation layer(2006, 2110, ¶0017) within a peripheral boundary of the pad(2004, 2006, 2110, ¶0016-17) to expose a plurality of portions of the upper surface of the upper metal layer(2004, ¶0016) of the pad(2004, 2006, 2110, ¶0016-17), the pattern including a plurality of strips in a horizontal direction and a plurality of strips in a vertical direction within the peripheral boundary, the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction forming the plurality of openings, the upper metal 


    PNG
    media_image2.png
    261
    313
    media_image2.png
    Greyscale


The limitation of the plurality of openings configured to distribute a compressive force on the upper metal layer is a recitation how the product/device is being used. The openings(3404) as defined in Jain could be used to distribute a compressive force on the upper metal layer(2004, ¶0016) and thus Dalal in view of Jain renders obvious the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 2, Dalal teaches the stack structure of claim 1 further comprising a metal bump(72, ¶0027)  implemented over the pad such that the metal bump(72, ¶0027)  is connected the upper surface of the upper metal layer(61, ¶0026,  ¶0021).



Jain teaches a stack structure(Fig. 2E) wherein the metal bump(2316, ¶0019) is connected to the exposed plurality of portions of the upper surface of the upper metal layer(2004, ¶0016) through the plurality of openings(opening between 2110) of the second portion(2110, ¶0017).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalal, so that the metal bump is connected to the exposed plurality of portions of the upper surface of the upper metal layer through the plurality of openings of the second portion, as taught by Jain, so that bond pads of different sizes can electroplate metal posts having the same height and substantially planar top surfaces(¶0005) and to reduce bonding pad stress and delamination(¶0021).

Regarding claim 3, Dalal teaches the stack structure of claim 2 wherein the first stack(32, 23,20, 18) includes another metal layer(21, ¶0021)  and another polymer layer(30, ¶0017) such that the other  polymer layer30, ¶0017) is between first metal layer(33 in first stack, ¶0019)  and the other metal layer (21, ¶0021).

Regarding claim 4, Dalal teaches the stack structure of claim 3 wherein the other metal layer (21, ¶0021) is below the upper first metal layer(33 in first stack, ¶0019) .

Regarding claim 5, Dalal teaches the stack structure of claim 3 wherein the polymer layer(55, ¶0021, ¶0017) is forms an interface with the other polymer layer(30, ¶0017).

Regarding claim 6, Dalal teaches the stack structure of claim 2 but is silent in regards to the pattern defining the plurality of openings is configured to function as a strap or a net over the upper metal layer(61, ¶0026,  ¶0021)  to thereby provide the compressive force on the upper metal layer(61, ¶0026,  ¶0021) .

Jain teaches a stack structure(Fig. 4D) wherein pattern(3400) defining the plurality of openings(3404) is configured to function as a strap or a net(Fig. 4D) over the upper metal layer(2004, ¶0016).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalal, so that the plurality of openings is configured to function as a strap or a net over the upper metal layer, as taught by Jain, so that bond pads of different sizes can electroplate metal posts having the same height and substantially planar top surfaces(¶0005) and to reduce bonding pad stress and delamination(¶0021).

The limitation of the pattern defining the plurality of openings is configured to… provide the compressive force on the upper metal layer is a recitation how the product/device is being used. The openings(3404) as defined in Jain could be used to distribute a compressive force on the upper metal layer(2004, ¶0016) and thus Dalal in view of Jain 

Regarding claim 7, Dalal teaches the stack structure of claim 6 but is silent in regards to the strap or the net of the pattern is substantially contiguous around the plurality of openings.

Jain teaches a stack structure(Fig. 4D) wherein the strap or the net(Fig. 4D) of the pattern(3400) is substantially contiguous around the plurality of openings(3404).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalal, so that the strap or the net of the pattern is substantially contiguous around the plurality of openings, as taught by Jain, so that bond pads of different sizes can electroplate metal posts having the same height and substantially planar top surfaces(¶0005) and to reduce bonding pad stress and delamination(¶0021).

Regarding claim 8, Dalal teaches the stack structure of claim 2 wherein the substrate(12) is a semiconductor substrate(¶0016).



Regarding claim 10, Dalal teaches the stack structure of claim 9 wherein the pad is a bump pad(¶0026).

Regarding claim 11, Dalal teaches the stack structure of claim 8 wherein the semiconductor substrate(12) is a base wafer layer having an integrated circuit(¶0016).

Regarding claim 13, Dalal teaches  a method for fabricating a stack structure, the method(Please see examiner annotated Fig. 8) comprising: 
providing a substrate(12); 
forming a pad on the substrate(12) such that the pad includes a first stack(32, 23,20, 18) including a first metal layer(33 in first stack, ¶0019)  and a second stack(32, 24,20, 18) including a second metal layer(33 in second stack, ¶0019) , the pad further including a polymer layer(55, ¶0021, ¶0017) having a lower surface that forms an interface with the first metal layer(33 in first stack, ¶0019)  of the first stack(32, 23,20, 18) and the second metal layer(33 in second stack, ¶0019)  of the second stack(32, 24,20, 18), and having a wall on a side of the  polymer layer(55, ¶0021, ¶0017), the pad further including an upper metal layer(61, ¶0026,  ¶0021)  over the  polymer layer(55, ¶0021, ¶0017), the upper metal layer(61, ¶0026,  ¶0021)  having an upper 
forming a first portion(70, ¶0026)  of a passivation layer(70, ¶0026) , the first portion(70, ¶0026)  configured to cover the wall of the upper metal layer(61, ¶0026,  ¶0021)  and to cover the wall of the  polymer layer(55, ¶0021, ¶0017); 

Dalal does not teach forming a second portion of the passivation layer(70, ¶0026)  over the upper metal layer(61, ¶0026,  ¶0021) , the second portion of the passivation layer(70, ¶0026)  including a pattern defining a plurality of openings in the second portion of the passivation layer(70, ¶0026)  within a peripheral boundary of the pad to expose a plurality of portions of the upper surface of the upper metal layer(61, ¶0026,  ¶0021)  of the pad, the plurality of openings configured to distribute a compressive force on the upper metal layer(61, ¶0026,  ¶0021) , the second portion of the passivation layer(70, ¶0026)  including a plurality of strips in a horizontal direction and a plurality of strips in a vertical direction within the peripheral boundary, the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction forming the plurality of openings, the upper metal layer(61, ¶0026,  ¶0021)  extending continuously below the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction, the plurality of openings configured in a plurality of rows and columns, a row or a column adjacent to the peripheral boundary having fewer openings than a row or a column not adjacent to the peripheral boundary.



The limitation of the pattern defining the plurality of openings is configured to… provide the compressive force on the upper metal layer is a recitation how the product/device is being used. The openings(3404) as defined in Jain could be used to distribute a compressive force on the upper metal layer(2004, ¶0016) and thus Dalal in view of Jain renders obvious the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 14, Dalal teaches the method of claim 13 further comprising forming a metal bump(72, ¶0027)  over the pad such that the metal bump(72, ¶0027)  is connected to t the upper surface of the upper metal layer(61, ¶0026,  ¶0021).

Dalal does not teach forming metal bump(72, ¶0027)  is connected to the exposed plurality of portions of the upper surface of the upper metal layer(61, ¶0026,  ¶0021)  through the plurality of openings of the second portion of the passivation layer(70, ¶0026).

Jain teaches a method for fabricating stack structure(Fig. 2) wherein the metal bump(2316, ¶0019) is connected to the exposed plurality of portions of the upper surface of the upper metal layer(2004, ¶0016) through the plurality of openings(opening between 2110) of the second portion(2110, ¶0017).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dalal, so that the metal bump is connected to the exposed plurality of portions of the upper surface of the upper metal layer through the plurality of openings of the second portion, as taught by Jain, so that bond pads of different sizes can electroplate metal posts having the same height and substantially planar top surfaces(¶0005) and to reduce bonding pad stress and delamination(¶0021).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal et al. (US 2010/0006989 A1)  and Jain et al. (US 2012/0112343 A1) of record as applied to claims 1-3 above, further in view of in view of Tao et al. (US 2003/0214007 A1) of record.


Tao teaches a stack structure(Fig. 4) that is configured to form a ring(150, Fig. 6)  on the base wafer layer(111, ¶0024), the ring(150)  defining an inner area dimensioned to accommodate a device(130, ¶0024), the ring further(150)  configured to allow mounting of a cap wafer(211, ¶0024) to substantially enclose the inner area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dalal so that the stack structure is configured to form a ring on the base wafer layer, the ring defining an inner area dimensioned to accommodate a device, the ring further configured to allow mounting of a cap wafer to substantially enclose the inner area, as taught by Tao, in order to hermetically seal the ring and protect the device(¶0024).

Claims 21-24 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2003/0183407 A1) of record, in view of Dalal et al. (US 2010/0006989 A1) and Jain et al. (US 2012/0112343 A1) of record.
Regarding claim 21, Ma teaches a radio-frequency apparatus(Fig. 1) comprising: 

a cap wafer(22 implemented over the base wafer(14/32, ¶0013); and 
a ring structure(18b, 15 ¶0015) implemented to join the cap wafer to the base wafer(14/32, ¶0013) to yield a hermetic cavity(42, ¶0015), the ring structure(18b, 15 ¶0015) including a pad(15, ¶0016), the pad(15, ¶0015) including an upper metal layer(15, ¶0015), the upper metal layer(15, ¶0015) having an upper surface, the ring structure(18b, 15 ¶0015) further including a metal structure(18b ¶0015) implemented over the pad(15, ¶0015).

The limitation of an upper surface on which to implement a metal bump is a recitation how the product/device is being used. The upper surface as defined in Ma could be used in the manner claimed (i.e. the structure of upper surface could be used to implement a metal bump) and thus Ma anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Ma does not teach the pad including a first stack including a first metal layer and a second stack including a second metal layer, the pad further including a polymer layer having a lower surface that forms an interface with the first metal layer of the first 

Dalal teaches a stack structure wherein(Please see examiner annotated Fig. 8) comprising a pad, the pad including a first stack(32, 23,20, 18) including a first metal layer(33 in first stack, ¶0019)  and a second stack(32, 24,20, 18) including a second metal layer(33 in second stack, ¶0019) , the pad further including a  polymer layer(55, ¶0021, ¶0017) having a lower surface that forms an interface with another the first metal layer(33 in first stack, ¶0019)  of the pad first stack(32, 23,20, 18) and the second metal layer(33 in second stack, ¶0019)  of the second stack(32, 24,20, 18), and having a wall on a side of the  polymer layer(55, ¶0021, ¶0017), the pad further including an upper metal layer(61, ¶0026,  ¶0021)  over the polymer layer(55, ¶0021, ¶0017), the upper metal layer(61, ¶0026,  ¶0021)  having an upper surface on which to implement a metal ring(72, ¶0027) and having a wall on a side of the upper metal layer(61, ¶0026,  ¶0021) , the ring structure further including a passivation layer(70, ¶0026)  including first portion(70, ¶0026), the first portion(70, ¶0026)  configured to cover the wall of the upper metal layer(61, ¶0026,  ¶0021)  and to cover the wall of the  polymer layer(55, ¶0021, ¶0017),. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ma, so that the pad including a first stack including a first metal layer and a second stack including a second metal layer, the pad further including a polymer layer having a lower surface that forms an interface with the first metal layer of the first stack and the second metal layer of the second stack, and having a wall on a side of the polymer layer, the pad further including an upper metal layer over the polymer layer, the upper 

Ma and Dalal do not teach the second portion implemented over the upper metal layer(48, ¶0110), the second portion of the passivation layer(52, ¶0121) including a pattern defining a plurality of openings in the second portion the passivation layer(52, ¶0121) within a peripheral boundary of the pad(42, 44, 48, 38, ¶0104, ¶0110)  to expose a plurality of portions of the upper surface of the upper metal layer(48, ¶0110), the plurality of openings configured to distribute a compressive force on the upper metal layer(48, ¶0110), the pattern including a plurality of strips in a horizontal direction and a plurality of strips in a vertical direction within the peripheral boundary, the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction forming the plurality of openings, the upper metal layer(48, ¶0110) extending continuously below the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction, the plurality of openings configured in a plurality of rows and columns, a row or a column adjacent to the peripheral boundary having fewer openings than a row or a column not adjacent to the peripheral boundary, the ring 

Jain teaches a stack structure(Fig. 2E) comprising  a passivation layer(2006, 2110, ¶0017) including second portions(2110, ¶0017), the second portion(2110, ¶0017) of the passivation layer(2006, 2110, ¶0017) including a pattern(Fig. 4D) defining a plurality of openings(3404) in the second portion(2110, ¶0017) of the passivation layer(2006, 2110, ¶0017) within a peripheral boundary of the pad(2004, 2006, 2110, ¶0016-17) to expose a plurality of portions of the upper surface of the upper metal layer(2004, ¶0016) of the pad(2004, 2006, 2110, ¶0016-17), the pattern including a plurality of strips in a horizontal direction and a plurality of strips in a vertical direction within the peripheral boundary, the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction forming the plurality of openings, the upper metal layer(2004, ¶0016) extending continuously below the plurality of strips in the horizontal direction and the plurality of strips in the vertical direction, the plurality of openings configured in a plurality of rows and columns, a row or a column adjacent to the peripheral boundary having fewer openings than a row or a column not adjacent to the peripheral boundary(please see examiner modified Fig. 4D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Regarding claim 22, Ma teaches the radio-frequency apparatus of claim 21, further comprising a device(12, ¶0013) implemented within the hermetic cavity(42, ¶0015).

Regarding claim 23, Ma teaches the radio-frequency apparatus of claim 22 wherein the device(12, ¶0013) is built on, or a part of, the IC(12, 14) of the base wafer(14/32, ¶0013).

Regarding claim 24, Ma teaches the radio-frequency apparatus of claim 23 wherein the device is a MEMS device(¶0013).
Claims 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2003/0183407 A1) of record, Dalal et al. (US 2010/0006989 A1) and Jain et al. (US 2012/0112343 A1) of record as applied to claims 21- 22 above further in view of Bar-Sadeh et al. (US 20040188786) of record.
Regarding claim 25, Ma, in view of Dalal and Jain, teaches the radio-frequency apparatus of claim 22, but do not explicitly state the device is a surface acoustic wave (SAW) device, a bulk acoustic wave (BAW) device, or a film bulk acoustic resonator (FBAR) device.  Ma does teach the device is a radio frequency (RF) MEMS.  Bar-Sadeh teaches surface acoustic wave (SAW) device, a bulk acoustic wave (BAW) device, or a film bulk acoustic resonator (FBAR) device that are well-known MEMS devices.   Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a surface acoustic wave (SAW) device, a bulk acoustic wave (BAW) device, or a film bulk acoustic resonator (FBAR) device for the radio-frequency MEMS of MA because since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  MPEP 2144.07



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892